DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-17, 19, 20, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Uan-Zo-Li (US 2018/0278053) in view of Furukawa (US 2020/0247253).
With respect to claim 1, Uan-Zo-Li discloses an apparatus comprising: a battery (para 0017-0018, also see 103 in Fig. 1B); and a dynamic voltage source coupled with the battery (para 0019-0020), the dynamic voltage source to maintain a system voltage from going below a minimum system voltage (para 0020-0021, 0034, and 0056).

Furukawa discloses a power supply system which includes the use of a capacitor coupled in series with a battery (para 0009, 0053-0056, also see 18, 19, and 22 in Fig. 2-5), in order to allow the use of a battery that has a lower rated voltage that can be safely charged/discharged in the system without the use of an additional voltage converter.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a dynamic voltage source coupled in series with the battery in the device of Uan-Zo-Li, as did Furukawa, so that the system could safely charge/discharge a battery that has a lower rated voltage without the use of an additional voltage converter, which in turn allows for efficiently meeting a desired range of power demands from the connected loads.
With respect to claim 2, Uan-Zo-Li discloses the apparatus of claim 1, the dynamic voltage source to help implement turbo power support for short durations (para 0041-0042, also see para 0005).
With respect to claim 3, Uan-Zo-Li discloses the apparatus of claim 1, the dynamic voltage source to help prevent system performance from dropping while the state of charge of the battery is low or for designs with battery peak power limitations (para 0017, 0020-0021, and 0041-0042).
With respect to claim 4, Uan-Zo-Li discloses the apparatus of claim 1, wherein the dynamic voltage source comprises a voltage regulator (para 0031 and 0060, also see para 0004-0005 and 0015).

With respect to claim 6, Uan-Zo-Li discloses the apparatus of claim 1, wherein the dynamic voltage source is to increase an output voltage when a voltage of the battery drops to a predetermined voltage (para 0020-0022, also see para 0056).
With respect to claim 7, Uan-Zo-Li discloses the apparatus of claim 1, comprising one or more capacitors, wherein the dynamic voltage source is to use energy of the one or more capacitors to maintain the system voltage above the minimum system voltage (para 0019-0021, 0034, and 0056).
With respect to claim 10, Uan-Zo-Li discloses the apparatus of claim 1, wherein the dynamic voltage source is enabled when a display is on or is enabled when a display is off (para 0016-0017, 0070, and 0100).
With respect to claim 11, Uan-Zo-Li discloses the apparatus of claim 1, the dynamic voltage source to maintain the system voltage above the minimum system voltage during a turbo event (para 0041-0042, also see para 0005 and 0020-0021).
With respect to claim 12, Uan-Zo-Li discloses the apparatus of claim 1, comprising a transistor to bypass the dynamic voltage source during a normal operation (para 0030-0034).
With respect to claim 13, Uan-Zo-Li discloses the apparatus of claim 1, wherein the dynamic voltage source comprises a step down controller (para 0028-0031, 0034, and 0042-0045).
With respect to claim 14, Uan-Zo-Li discloses the apparatus of claim 13, wherein the step down controller is configured to a continuous conduction mode (para 0020-0025, 0028, 
With respect to claim 15, Uan-Zo-Li discloses the apparatus of claim 1, wherein the dynamic voltage source clamps the system voltage for turbo support, and wherein a peak system current is supported by the battery in series with the dynamic voltage source (para 0020-0024 and 0048, also see para 0041-0042).
With respect to claim 16, Uan-Zo-Li discloses a method comprising: maintaining a system voltage from going below a minimum system voltage (para 0020-0021, 0034, and 0056) using a dynamic voltage source (para 0019-0020) coupled with a battery (para 0017-0018, also see 103 in Fig. 1B).
However, Uan-Zo-Li does not expressly disclose where the dynamic voltage source is coupled in series with the battery.
Furukawa discloses a power supply system which includes the use of a capacitor coupled in series with a battery (para 0009, 0053-0056, also see 18, 19, and 22 in Fig. 2-5), in order to allow the use of a battery that has a lower rated voltage that can be safely charged/discharged in the system without the use of an additional voltage converter.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a dynamic voltage source coupled in series with the battery in the device of Uan-Zo-Li, as did Furukawa, so that the system could safely charge/discharge a battery that has a lower rated voltage without the use of an additional voltage converter, which in turn allows for efficiently meeting a desired range of power demands from the connected loads.

With respect to claim 19, Uan-Zo-Li discloses the method of claim 16, comprising using the dynamic voltage source to maintain the system voltage above the minimum system voltage during a turbo event (para 0041-0042, also see para 0005 and 0020-0021).
With respect to claim 20, Uan-Zo-Li discloses an apparatus comprising: means for maintaining a system voltage from going below a minimum system voltage (para 0020-0021, 0034, and 0056), the means for maintaining (para 0019-0020) coupled with a battery (para 0017-0018, also see 103 in Fig. 1B).
However, Uan-Zo-Li does not expressly disclose where the dynamic voltage source is coupled in series with the battery.
Furukawa discloses a power supply system which includes the use of a capacitor coupled in series with a battery (para 0009, 0053-0056, also see 18, 19, and 22 in Fig. 2-5), in order to allow the use of a battery that has a lower rated voltage that can be safely charged/discharged in the system without the use of an additional voltage converter.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a dynamic voltage source coupled in series with the battery in the device of Uan-Zo-Li, as did Furukawa, so that the system could safely charge/discharge a battery that has a lower rated voltage without the use of an additional voltage converter, which 
With respect to claim 22, Uan-Zo-Li discloses the apparatus of claim 20, comprising means for maintaining the system voltage above the minimum system voltage during a turbo event (para 0041-0042, also see para 0005, 0019-0021, and 0034).
With respect to claim 23, Uan-Zo-Li discloses a system comprising: a battery (para 0017-0018, also see 103 in Fig. 1B); a battery charger (para 0031-0034, also see para 0024, 0028, and 0045); and a dynamic voltage source coupled with the battery and with the battery charger (para 0019-0020), the dynamic voltage source to maintain a system voltage from going below a minimum system voltage (para 0020-0021, 0034, and 0056).
However, Uan-Zo-Li does not expressly disclose where the dynamic voltage source is coupled in series with the battery.
Furukawa discloses a power supply system which includes the use of a capacitor coupled in series with a battery (para 0009, 0053-0056, also see 18, 19, and 22 in Fig. 2-5), in order to allow the use of a battery that has a lower rated voltage that can be safely charged/discharged in the system without the use of an additional voltage converter.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a dynamic voltage source coupled in series with the battery in the device of Uan-Zo-Li, as did Furukawa, so that the system could safely charge/discharge a battery that has a lower rated voltage without the use of an additional voltage converter, which in turn allows for efficiently meeting a desired range of power demands from the connected loads.
.

Claims 8, 9, 18, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Uan-Zo-Li (US 2018/0278053) and Furukawa (US 2020/0247253), further in view of Hoshino (US 2001/0043113).
With respect to claim 8, Uan-Zo-Li discloses the apparatus of claim 7, comprising a component to charge the one or more capacitors (para 0031-0034, also see para 0024 and 0028-0029).
However, Uan-Zo-Li does not expressly disclose using a back light boost to charge the one or more capacitors.  It should be noted that Uan-Zo-Li does disclose the use of a display that can be LCD, plasma, CRT, or other forms of a visual display device (para 0070).
Hoshino discloses an LED drive circuit for a display and includes a booster circuit with capacitors (para 0018-0020 and abstract), in order to maintain a desired voltage level for the LED of the display which in turn would help restrict unwanted luminance changes.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a back light boost to charge the one or more capacitors in the device of Uan-Zo-Li, as did Hoshino, so that the capacitors could be quickly and efficiently charged to help maintain a desired voltage level for the circuit, which in turn would help avoid malfunction of the components of the system.

However, Uan-Zo-Li does not expressly disclose using a back light boost.  It should be noted that Uan-Zo-Li does disclose the use of a display that can be LCD, plasma, CRT, or other forms of a visual display device (para 0070).
Hoshino discloses an LED drive circuit for a display and includes a booster circuit with capacitors (para 0018-0020 and abstract), in order to maintain a desired voltage level for the LED of the display which in turn would help restrict unwanted luminance changes.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a back light boost to charge the one or more capacitors in the device of Uan-Zo-Li, as did Hoshino, so that the capacitors could be quickly and efficiently charged to help maintain a desired voltage level for the circuit, which in turn would help avoid malfunction of the components of the system.
With respect to claim 18, Uan-Zo-Li discloses the method of claim 16, comprising: using energy of one or more capacitors to maintain the system voltage above the minimum system voltage (para 0019-0021, 0034, and 0056); and charging the one or more capacitors (para 0031-0034, also see para 0024 and 0028-0029).
However, Uan-Zo-Li does not expressly disclose using a back light boost to charge the one or more capacitors.  It should be noted that Uan-Zo-Li does disclose the use of a display that can be LCD, plasma, CRT, or other forms of a visual display device (para 0070).

At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a back light boost to charge the one or more capacitors in the device of Uan-Zo-Li, as did Hoshino, so that the capacitors could be quickly and efficiently charged to help maintain a desired voltage level for the circuit, which in turn would help avoid malfunction of the components of the system.
With respect to claim 21, Uan-Zo-Li discloses the apparatus of claim 20, comprising: one or more capacitors (para 0019-0021, 0034, and 0056): and means for charging the one or more capacitors (para 0031-0034, also see para 0024 and 0028-0029).
However, Uan-Zo-Li does not expressly disclose using a back light boost to charge the one or more capacitors.  It should be noted that Uan-Zo-Li does disclose the use of a display that can be LCD, plasma, CRT, or other forms of a visual display device (para 0070).
Hoshino discloses an LED drive circuit for a display and includes a booster circuit with capacitors (para 0018-0020 and abstract), in order to maintain a desired voltage level for the LED of the display which in turn would help restrict unwanted luminance changes.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a back light boost to charge the one or more capacitors in the device of Uan-Zo-Li, as did Hoshino, so that the capacitors could be quickly and efficiently charged to help maintain a desired voltage level for the circuit, which in turn would help avoid malfunction of the components of the system.

However, Uan-Zo-Li does not expressly disclose using a back light boost to charge the one or more capacitors.  It should be noted that Uan-Zo-Li does disclose the use of a display that can be LCD, plasma, CRT, or other forms of a visual display device (para 0070).
Hoshino discloses an LED drive circuit for a display and includes a booster circuit with capacitors (para 0018-0020 and abstract), in order to maintain a desired voltage level for the LED of the display which in turn would help restrict unwanted luminance changes.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a back light boost to charge the one or more capacitors in the device of Uan-Zo-Li, as did Hoshino, so that the capacitors could be quickly and efficiently charged to help maintain a desired voltage level for the circuit, which in turn would help avoid malfunction of the components of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00a.m. - 6:30p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859       

/EDWARD TSO/Primary Examiner, Art Unit 2859